      5:20-cv-01661-SAL          Date Filed 09/03/20       Entry Number 28        Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA

Jordan Wall,                              )            C/A No. 5:20-cv-01661-SAL
                                          )
                            Plaintiff,    )
                                          )
v.                                        )            OPINION & ORDER
                                          )
South Carolina Department of Corrections, )
Aaron Joyner, and Kenneth Sharp,          )
                                          )
                            Defendants. )
___________________________________ )

   This matter is before the court for review of the August 5, 2020 Report and Recommendation

of United States Magistrate Kaymani D. West (the “Report”), made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.). In the Report, the Magistrate Judge

recommends that this court remand the matter to the South Carolina Court of Common Pleas for

Lee County for lack of subject matter jurisdiction. [ECF No. 25.] The parties were advised of

their right to file objections to the Report. Id. No party filed objections to the Report, and the time

for response has lapsed.

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

                                                  1
      5:20-cv-01661-SAL         Date Filed 09/03/20      Entry Number 28        Page 2 of 2




   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report, ECF No. 25,

and incorporates the Report by reference herein. Accordingly, Plaintiff’s Motion to Remand, ECF

No. 15, is GRANTED, and this matter is REMANDED to the South Carolina Court of Common

Pleas for Lee County without prejudice to Defendants’ rights to file responses to any of Plaintiff’s

filings in the state court. All other pending motions, ECF Nos. 8, 13, and 22, are DENIED as

MOOT.

   IT IS SO ORDERED.


                                                             /s/ Sherri A. Lydon______________
                                                             United States District Judge
September 3, 2020
Florence, South Carolina




                                                 2
